FORM 10-Q SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 x QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2010 -OR- ¨ TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 001-32997 MAGNUM HUNTER RESOURCES CORPORATION (Name of registrant as specified in its charter) Delaware 86-0879278 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 777 Post Oak Boulevard, Suite 910, Houston, Texas 77056 (Address of principal executive offices) (832) 369-6986 (Issuer’s telephone number) Indicate by check markwhether the registrant (1) filed all reports required to be filed by Section13 or 15(d) of the Exchange Act during the preceding twelve months, and (2)has been subject to such filing requirements for the past 90 days. Yes x No¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes ¨ No¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company (as defined in Rule 12b-2 of the Act): Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes¨ Nox As of May 17, 2010 there were61,282,189 shares of the registrant’s common stock ($.01 par value) outstanding. QUARTERLY REPORT ON FORM 10-Q FOR THE PERIOD ENDED MARCH 31, 2010 TABLE OF CONTENTS Page PART I. FINANCIAL INFORMATION Item1. Financial Statements (Unaudited): 1 Condensed Consolidated Balance Sheets as of March 31, 2010 and December 31, 2009 1 Condensed Consolidated Statements of Operations for the Three Months Ended March 31, 2010 and 2009 2 Condensed Consolidated Statements of Shareholders’ Equity for the Three Months Ended March 31, 2010 3 Condensed Consolidated Statements of Cash Flows for the Three Months Ended March 31, 2010 and 2009 4 Notes to Condensed Consolidated Financial Statements 5 Item2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 16 Item 3. Quantitative and Qualitative Disclosures About Market Risk 24 Item4T. Controls and Procedures 24 Part II. OTHER INFORMATION 25 Item6. Exhibits 25 SIGNATURES 26 MAGNUM HUNTER RESOURCES CORPORATION (FORMERLY PETRO RESOURCES CORPORATION) CONDENSED CONSOLIDATED BALANCE SHEETS (Unaudited) March 31, December 31, ASSETS CURRENT ASSETS: Cash and cash equivalents $ $ Accounts receivable Prepaids and other current assets Derivative assets Total current assets PROPERTY AND EQUIPMENT (Net of Accumulated Depletion and Depreciation): Oil and natural gas properties, successful efforts accounting Unproved Proved properties Equipment and other fixed assets Total property and equipment, net OTHERS ASSETS: Derivative and other assets Deferred financing costs, net of amortization of $256,187 and $35,831 respectively Total assets $ $ LIABILITIES AND SHAREHOLDERS’ EQUITY CURRENT LIABILITIES: Accounts payable $ $ Accrued liabilities Revenue payable Dividend payable Current portion of notes payable Derivative liability - Total current liabilities Payable on sale of partnership Notes payable, less current portion Asset retirement obligation Total liabilities COMMITMENTS AND CONTINGENCIES REDEEMABLE PREFERRED STOCK: Series B Redeemable Convertible Preferred Stock, cumulative dividend rate of 2.75% per annum, $.01 par value, $3.75 stated value, 4,000,000 issued & outstanding - SeriesC Cumulative Perpetual Preferred Stock, cumulative dividend rate 10.25% per annum, 362,762 and 214,950 issued & outstanding as of March 31, 2010 and December 31, 2009, respectively, with liquidation preference of $25.00 per share SHAREHOLDERS’ EQUITY: Common stock, $0.01 par value; 100,000,000 shares authorized, 58,798,763 and 50,591,610 shares issued and outstanding as of March 31, 2010 and December 31, 2009 respectively Additional paid in capital Accumulated deficit ) Treasury Stock, previously deposit on Triad, at cost, 761,652 shares ) TotalMagnum Hunter Resources Corporation shareholders' equity Non-controlling interest Total shareholders’ equity Total liabilities and shareholders' equity $ $ The accompanying notes are an integral part of these unaudited condensed consolidated financial statements 1 MAGNUM HUNTER RESOURCES CORPORATION (FORMERLY PETRO RESOURCES CORPORATION) CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) Three Months Ended March 31, REVENUE: Oil and gas sales $ $ Field operations and other Total revenue EXPENSES: Lease operating expenses Severance taxes and marketing Exploration Field operations - Depreciation, depletion and accretion General and administrative Total expenses LOSS FROM OPERATIONS ) ) OTHER INCOME AND (EXPENSE): Interest income Interest expense ) ) Gain on derivative contracts Net loss ) ) Less: Net (income) loss attributable to non-controlling interest ) Net loss attributable to Magnum Hunter Resources Corporation ) ) Dividend on Preferred Stock ) - Net loss attributable to common shareholders $ ) $ ) Loss per common share Basic and diluted $ ) $ ) Weighted average number of common shares outstanding Basic and diluted The accompanying notes are an integral part of these unaudited condensed consolidated financial statements 2 MAGNUM HUNTER RESOURCES CORPORATION (FORMERLY PETRO RESOURCES CORPORATION) CONDENSED CONSOLIDATED STATEMENT OF SHAREHOLDERS' EQUITY (Unaudited) Number of Shares of Common Deposit on Triad Common Stock Additional Paid in Capital Accumulated Deficit Treasury Stock Noncontrolling Interest Total Equity BALANCE, January 1, 2010 $ ) $ $ $ ) $
